Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on August 11, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered.  
Claims 1-23 are currently pending.   Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claims.
Claims 1-15 have been examined.  Claims 1-6 and 10-12 have been amended.  


Response to Arguments
Applicant’s amendments necessitated any new grounds of rejection.
Applicant’s arguments regarding the rejection under 35 USC 101 have been fully considered but they are not persuasive.  Applicant argues at page 13 of Applicant’s Reply dated August 11, 2022 (hereinafter “Applicant’s Reply”) that “regardless of whether claim 1 is directed towards a judicial exception that it is integrated into a practical application that is directed to eligible subject matter.”  Applicant further argues at page 13 that claim 1 “describes a specific method implemented on a computer that is used to detect that a subject has a contagious disease and identifies a transportation means by which spread of the contagious disease may be mitigated.  Applicant submits that the practical applicability of amended claim 1 is abundantly apparent in view of recent events relating to COVID-19.”  The Examiner respectfully disagrees.  
Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration... However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include improvements to computer functionality, improvements to any other technology or technical field, and a particular machine or transformation.
While Applicant has not asserted which category the alleged practical application is directed to, the Examiner notes that, per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology."  Further, per MPEP 2106.05(a), "if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement." 
Per MPEP 2106.05(a), improvements to computer functionality include a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage; inventive distribution of functionality within a network to filter Internet content; a method of rendering a halftone digital image; a distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records; a memory system having programmable operational characteristics that are configurable based on the type of processor, which can be used with different types of processors without a tradeoff in processor performance; technical details as to how to transmit images over a cellular network or append classification information to digital image data; a particular structure of a server that stores organized digital images; a particular way of programming or designing software to create menus; a method that generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code," which is an improvement over traditional virus scanning; an improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application; a specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers; and a specific method of restricting software operation within a license.  
MPEP 2106.05(a) further notes that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. 
Per MPEP 2106.05(a), some examples that the courts have said “may not be sufficient to show an improvement in computer-functionality” include generating restaurant menus with functionally claimed features; accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer; mere automation of manual processes, such as using a generic computer to process an application for financing a purchase; recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone; affixing a barcode to a mail object in order to more reliably identify the sender and speed up mail processing, without any limitations specifying the technical details of the barcode or how it is generated or processed; instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result; providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality”; and arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly.
With this guidance in mind, the Examiner respectfully asserts that the alleged practical application of detecting that a subject has a contagious disease and identifying a transportation means for the subject is not a technical improvement.  First, “detecting that a subject has a contagious disease” is not actually a type of test for detecting the disease.  Instead, this merely involves reviewing data to determine if a subject is identified as having a contagious disease.  Further, reserving a seat for the subject again merely involves determining a seat for the subject, i.e., there are no automatic determinations based on the subject, the particular disease, the isolation distance, isolation protocols, etc.  Further, the claim merely amounts to automation of a manual process, i.e., reviewing data and finding a seat on a transportation means accordingly, similar to using a generic computer to process an application for financing a purchase as discussed above.  Thus, in the instant case, the computer is merely used as a tool to perform this manual process.
Thus, the rejection under 35 USC 101 is maintained.
Applicant’s arguments regarding McCartney have been fully considered but they are not persuasive.  Applicant argues at page 15 of Applicant’s Reply that “McCartney is silent with regards to the detection of a present contagious disease—rather, McCartney merely discloses the use of ‘disease history rather than a present condition.”  The Examiner respectfully disagrees.  The Examiner has cited col. 21, line 56 to col. 22, line 30 of McCartney in which a user enters physical information of the traveler into the system including body shape, height, weight, BMI, medical record, disease history, physiological or pathological condition, and/or disability.  The Examiner respectfully notes that a physiological or pathological condition is analogous to a disease.  
Applicant further argues at page 15 of Applicant’s Reply that “McCartney is silent with regard to ‘reserving an isolation seat of a transportation means to mitigate contagion’ in response to detecting the presence of the contagious disease.”  The Examiner respectfully disagrees.  First, as discussed further below, the Examiner has rejected this portion of claim 1 at least because it is unclear how an “isolation seat” is reserved to “mitigate contagion.”  Are parameters of the contagious disease identified and used to determine the level of contagiousness of the disease and the recommended distance between the subject and another passenger to reduce the risk of contagion?  If so, how is this level of risk identified in order to define an “isolation seat”?  It is further unclear what is meant by “reserving”.  Does this imply completing a purchase for the seat, i.e., is payment information obtained from the mobile user equipment to purchase this seat?  Or does “reserving” mean merely identifying potential seats to the subject?  Or does “reserving” mean identifying and blocking off a seat for the subject?  In light of this uncertainty, the Examiner has assigned little patentable weight to this portion of the claim and is interpreting this portion of claim 1 as reciting “wherein acquiring the specific travel planning information comprises identifying a seat of a transportation means responsive to the detection of the contagious disease.”  As a result, the Examiner respectfully asserts that McCartney discloses wherein acquiring the specific travel planning information comprises reserving an isolation seat of a transportation means to mitigate contagion, responsive to the detection of the contagious disease at least at col. 23, lines 10-35 in which a ranked list of flight seats is returned based on the physical information of the user (that includes the medical record, disease history, physiological or pathological condition of the user).  Further, at col. 34, lines 42-50, after deciding on the seat and flight, the software allows the user to complete the purchase directly.
Thus, McCartney, in combination with Martin and Handler, discloses claim 1.
Applicant’s remaining arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9:  Claim 1 recites various steps of a method including determining information, retaining information, receiving data from a mobile user equipment, determining, acquiring information, and providing information to the mobile user equipment.  However, the claim does not recite what entity is performing these functions.  Are these functions being performed manually or by a computing device?  For purposes of examination, the Examiner is interpreting claim 1 as a computing device is performing the method.  
The Examiner notes that Applicant has amended claim 1 to recite “A computer-implemented method.”  However, no computer is recited in the claim as performing the method.  When reading the preamble in the context of the entire claim, the recitation of a computer-implemented method is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claims 2-9 inherit the deficiencies of claim 1.
Claims 1-15:  Claim 1 recites “wherein acquiring the specific travel planning information comprises reserving an isolation seat of a transportation means to mitigate contagion, responsive to the detection of the contagious disease.”  This limitation is unclear.  It is unclear how an “isolation seat” is reserved to “mitigate contagion.”  Are parameters of the contagious disease identified and used to determine the level of contagiousness of the disease and the recommended distance between the subject and another passenger to reduce the risk of contagion?  If so, how is this level of risk identified in order to define an “isolation seat”?  It is further unclear what is meant by “reserving”.  Does this imply completing a purchase for the seat, i.e., is payment information obtained from the mobile user equipment to purchase this seat?  Or does “reserving” mean merely identifying potential seats to the subject?  Or does “reserving” mean identifying and blocking off a seat for the subject?  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 1 and is interpreting this portion of claim 1 as reciting “wherein acquiring the specific travel planning information comprises identifying a seat of a transportation means responsive to the detection of the contagious disease.”  
Claims 2-9 inherit the deficiencies of claim 1.
Claims 10-15 are rejected for similar reasons.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1 and 10 recite a method and a system for providing travel planning information to a user.  With respect to claim 1, claim elements determining travel planning information, determining that a rule is satisfied, and acquiring specific travel planning information, as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions such as sales activities.  Claim 10 recites similar limitations.
The judicial exception is not integrated into a practical application. Claims 1 and 10 each recite receiving data from a mobile user equipment and providing information to the mobile user equipment.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 10 recites a processor and a memory at a high level of generality, i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1 and 10 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 10 recites a processor and a memory at a high level of generality, i.e., as generic computer components performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the receiving and transmitting limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1 and 10 are not patent eligible.  
Claims 2-9 and 11-15 depend from claims 1 and 10.  Claim 2 is directed to selecting specific travel planning information and is further directed to the abstract idea.  Claim 3 is directed to the type of transportation means and is further directed to the abstract idea.  Claim 4 is directed to the type of contagious disease and is further directed to the abstract idea.  Claims 5 and 11 are directed to sending a notification message to cause the mobile user equipment to present information and are further directed to the abstract idea.  Claims 6 and 12 are directed to updating records and are further directed to the abstract idea.  Claims 6 and 12 are also directed to receiving and storing data which, as discussed above, are considered to be computer functions that are well-understood, routine and conventional.  Claims 7 and 13 are directed to determining a relevancy score and assigning reward data and are further directed to the abstract idea.  Claims 7 and 13 are also directed to receiving data which, as discussed above, are considered to be computer functions that are well-understood, routine and conventional.  Claims 8 and 14 are directed to classifying the subject as a type of traveler and are further directed to the abstract idea.  Claims 8 and 14 are also directed to receiving data which, as discussed above, is considered to be a computer function that is well-understood, routine and conventional.  Claims 9 and 15 are directed to determining that a rule is satisfied and acquiring travel planning information and are further directed to the abstract idea.  Claims 9 and 15 are also directed to providing information to the mobile user equipment which, as discussed above, is considered to be a computer function that is well-understood, routine and conventional. 
Thus, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0313055 A1 to Martin et al. (hereinafter “Martin”), in view of US 9,633,402 B1 to McCartney (hereinafter “McCartney”), and further in view of US 11,107,171 B2 to Handler et al. (hereinafter “Handler”).
Claims 1 and 10:  Martin discloses a “travel, e.g., honeymoon planning system” that includes a travel planning tool and a match tool to “rate travel properties based on” travel information of a first user.  (See Martin, at least Abstract).  Martin further discloses a processor; and a memory device (See Martin, at least FIG. 2 and associated text, server contains a processor and a memory).  Martin further discloses:
determining travel planning information using at least data from multiple supplier accounts, the data identifying features of travel itineraries…(See Martin, at least para. [0043], travel planning system navigates to one or more travel websites and captures content from the websites and stores the content in the travel planning database; hotel, airline, restaurants, rental car, ground transportation);
receiving, from a mobile user equipment (UE), data identifying travel conditions of a subject (See Martin, at least  para. [0048], travel planning questions and travel planning options are displayed on the output device of the user computer; para. [0049], prospective traveler may choose from a menu of travel planning questions and options and submit a set of travel planning answers/choices to the travel planning system; para. [0043], user computers may be mobile devices; para. [0065], prospective traveler chooses “city” and “desert” for the hotel setting option set),…;
determining that a rule to provide particular travel planning information to the mobile UE is satisfied (See Martin, at least para. [0059], match tool is configured to sort travel properties by relevancy (match score) with the highest ranked properties shown first; para. [0060], match tool may use Boolean, rating-based, accumulative; para. [0064], there are 3 subclasses of accumulative attribute: Required Any, Required All, and Required None; para. [0065], Required Any accumulative attribute option is set so that a travel property must have at least one of the chosen attributes);
acquiring specific travel planning information using, at least in part, a subset of the travel conditions and the determined travel planning information (See Martin, at least para. [0065], prospective traveler chooses “city” and “desert” for the hotel setting option set; match tool will eliminate all travel properties that are not located in either a city or a desert; match tool will assign a higher attribute rating to a travel property located in both a city and a desert (i.e., a hotel in Las Vegas) than it will to a travel property located in a city but not in a desert (a hotel located in Seattle; para. [0096], match tool selects and rates travel properties); and
providing the specific travel planning information to the mobile UE (See Martin, at least para. [0059], match tool outputs an ordered set of travel properties that meet the essential criteria specified by the travel planning answers and/or travel planning choices; para. [0096], display tool transmits match results display reflecting the selected and rated travel properties to the user computer).
Martin does not expressly disclose the travel conditions including one or more of a health condition or biometric data; wherein the rule comprises detection of a contagious disease based on the health condition or the biometric data; and wherein acquiring the specific travel planning information comprises reserving an isolation seat of a transportation means to mitigate contagion, responsive to the detection of the contagious disease.  
However, McCartney discloses a system and method “for flight searching, comparison, and selection based on physical characteristics of travelers and usable seat space”.  (See McCartney, at least Abstract).  McCartney further discloses the travel conditions including one or more of a health condition or biometric data; and wherein the rule comprises detection of a contagious disease based on the health condition or the biometric data  (See McCartney, at least col. 21, line 56 to col. 22, line 30, user enters physical information of the traveler into the system including body shape, height, weight, BMI, medical record, disease history, physiological or pathological condition, disability; information is saved  or is input into a search interface); wherein acquiring the specific travel planning information comprises reserving an isolation seat of a transportation means to mitigate contagion, responsive to the detection of the contagious disease (See McCartney, at least col. 23, lines 10- 35, search result is generated based on the physical information and the search criteria provided; search result includes a ranked list of flight seats; FIG. 12 and associated text; col. 34, lines 42-50, after deciding on the seat and flight, software allows the user to complete the purchase directly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the travel planning system and method of Martin the ability of the travel conditions including one or more of a health condition or biometric data; wherein the rule comprises detection of a contagious disease based on the health condition or the biometric data; and wherein acquiring the specific travel planning information comprises reserving an isolation seat of a transportation means to mitigate contagion, responsive to the detection of the contagious disease as disclosed by McCartney since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide a traveler with the ability “to visualize the seating experiences in different flight seats and the comparison of various flight seats.”  (See McCartney, at least col. 1, lines 50-55).
Neither Martin nor McCartney expressly discloses the determined travel planning information being retained in a distributed storage platform including multiple data storage devices.
However, Handler discloses a system and method “for providing a subscription travel service” that determines “a geographical location of a user” and searches “a list of travel services that are available for the user”.  (See Handler, at least Abstract).   Handler further discloses the determined travel planning information being retained in a distributed storage platform including multiple data storage devices (See Handler, at least col. 29, lines 45-50, distributed database; col. 11, line 65 to col. 12, line 7, one or more databases store data related to users, applications, cloud services, travel services data, one or more machine learning techniques, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the travel planning system and method of Martin and the seat selection system and method of McCartney the ability of the determined travel planning information being retained in a distributed storage platform including multiple data storage devices as disclosed by Handler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide “a single interface and travel site for making travel arrangements that automatically take into account various travel service costs in providing travel services options to the user” so that “the number of steps, pages, and interfaces the user has to navigate through to make travel arrangements are reduced.” (See Handler, at least col. 2, lines 30-41).
Claim 10 is rejected for similar reasons.
Claim 2:  The combination of Martin and McCartney and Handler discloses all the limitations of claim 1 discussed above.
Martin further discloses wherein the acquiring comprises selecting the specific travel planning information from the determined travel planning information using a first condition of the travel condition (See Martin, at least para. [0065], prospective traveler chooses “city” and “desert” for the hotel setting option set; match tool will eliminate all travel properties that are not located in either a city or a desert; match tool will assign a higher attribute rating to a travel property located in both a city and a desert (i.e., a hotel in Las Vegas) than it will to a travel property located in a city but not in a desert (a hotel located in Seattle; the Examiner notes that the travel condition is a hotel, that the first condition is a city hotel, and that a hotel is selected based on being in a city, i.e., Las Vegas).
Claim 4:  The combination of Martin and McCartney and Handler discloses all the limitations of claim 1 discussed above.
Martin does not expressly disclose wherein the contagious disease is a viral disease.
However, McCartney discloses wherein the contagious disease is a viral disease (See McCartney, at least col. 21, line 56 to col. 22, line 30, user enters physical information of the traveler into the system including medical record, disease history, physiological or pathological condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Martin-McCartney-Handler the ability wherein the contagious disease is a viral disease as further disclosed by McCartney since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide a traveler with the ability “to visualize the seating experiences in different flight seats and the comparison of various flight seats.”  (See McCartney, at least col. 1, lines 50-55).
The Examiner notes that whether the disease is a viral disease or any other type of disease does not further modify the structural imitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art is capable of performing the recited functionality, then the prior art meets the language of the claims. McCartney is capable of determining any type of physiological or pathological condition and disease history and therefore is capable of including viral contagious diseases and thus meets the language of the claims.
Claims 5 and 11:  The combination of Martin and McCartney and Handler discloses all the limitations of claims 1 and 10 discussed above.
Martin further discloses wherein the providing comprises sending a notification message to the mobile UE that causes the mobile UE to present the specific travel planning information (See Martin, at least para. [0096], display tool transmits a match results display reflecting the selected and rated travel properties to the user computer for display).
Claim 11 is rejected for similar reasons.
Claims 6 and 12:  The combination of Martin and McCartney and Handler discloses all the limitations of claims 1 and 10 discussed above.
Martin further discloses:
receiving the data identifying the features of the travel itineraries from the multiple supplier accounts, wherein a first supplier account of the multiple supplier accounts pertains to a pre-defined destination in a pre-defined region (See Martin, at least para. [0043], travel planning system navigates to one or more travel websites and captures content from the websites and stores the content in the travel planning database; hotel, airline, restaurants, rental car, ground transportation; the Examiner notes that a hotel is a defined destination in a defined region);
updating records defining the travel planning information using the data identifying the features of the travel itineraries (See Martin, at least para. [0043], travel planning system navigates to one or more travel websites and captures content from the websites and stores the content in the travel planning database; hotel, airline, restaurants, rental car, ground transportation; the Examiner notes that a hotel is a defined destination in a defined region);
retaining the updated travel planning information in the distributed data storage platform (See Martin, at least para. [0043], travel planning system navigates to one or more travel websites and captures content from the websites and stores the content in the travel planning database).
Neither Martin nor McCartney expressly discloses wherein a first data storage device of the multiple data storage devices is located in a first location, and wherein a second data storage device of the multiple data storage devices is located in a second location.
However, Handler discloses wherein a first data storage device of the multiple data storage devices is located in a first location, and wherein a second data storage device of the multiple data storage devices is located in a second location (See Handler, at least col. 29, lines 45-50, distributed database that may include multiple computer readable media).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the travel planning system and method of Martin and the seat selection system and method of McCartney the ability wherein a first data storage device of the multiple data storage devices is located in a first location, and wherein a second data storage device of the multiple data storage devices is located in a second location as disclosed by Handler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide “a single interface and travel site for making travel arrangements that automatically take into account various travel service costs in providing travel services options to the user” so that “the number of steps, pages, and interfaces the user has to navigate through to make travel arrangements are reduced.” (See Handler, at least col. 2, lines 30-41).
Claim 12 is rejected for similar reasons.
Claims 8 and 14:  The combination of Martin and McCartney and Handler discloses all the limitations of claims 1 and 10 discussed above.
Martin further discloses receiving, from the mobile UE, user activity data identifying multiple actions of the subject (See Martin, at least  para. [0048], travel planning questions and travel planning options are displayed on the output device of the user computer; para. [0049], prospective traveler may choose from a menu of travel planning questions and options and submit a set of travel planning answers/choices to the travel planning system; para. [0043], user computers may be mobile devices; para. [0065], prospective traveler chooses “city” and “desert” for the hotel setting option set; para. [0128], traveler profile tool uses data about user’s personality type and travel experience based on user surveys, questionnaires, reviews); and classifying the subject as a defined type of traveler based at least on the user activity data, the classifying including determining the defined type of traveler from multiple types of travelers…(See Martin, at least para. [0128], traveler profile tool uses data about user’s personality type and travel experience based on user surveys, questionnaires, reviews; traveler profile tool can calculate a rating for each user for each personality type based on the user data).
Neither Martin nor McCartney expressly discloses classifying the subject as a defined type of traveler based at least on the user activity data, the classifying including determining the defined type of traveler from multiple types of travelers by applying a machine-learning technique to the user activity data.
However, Handler discloses classifying the subject as a defined type of traveler based at least on the user activity data, the classifying including determining the defined type of traveler from multiple types of travelers by applying a machine-learning technique to the user activity data (See Handler, at least col. 13, lines 53-65, travel services system is configured to train a machine learning technique to classify a given user or subscriber using the travel services activities of the user or subscriber by establishing relationships between known travel services activities and known or manually assigned classifications to users or subscribers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the travel planning system and method of Martin and the seat selection system and method of McCartney the ability of classifying the subject as a defined type of traveler based at least on the user activity data, the classifying including determining the defined type of traveler from multiple types of travelers by applying a machine-learning technique to the user activity data as disclosed by Handler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide “a single interface and travel site for making travel arrangements that automatically take into account various travel service costs in providing travel services options to the user” so that “the number of steps, pages, and interfaces the user has to navigate through to make travel arrangements are reduced.” (See Handler, at least col. 2, lines 30-41).
Claim 14 is rejected for similar reasons.
Claims 9 and 15:  The combination of Martin and McCartney and Handler discloses all the limitations of claims 8 and 14 discussed above.
Martin further discloses:
determining that a second rule to provide particular travel planning information to the mobile UE is satisfied (See Martin, at least para. [0128], traveler profile tool uses data about user’s personality type and travel experience based on user surveys, questionnaires, reviews; traveler profile tool can calculate a rating for each user for each personality type based on the user data ) ;
acquiring second specific travel planning information using at least the defined type of traveler and the updated travel planning information (See Martin, at least para. [0129], traveler profile tool can weight the property attributes in the property database according to each personality type; a user with a high score in one personality type can be steered toward travel properties that best suit that personality type; para. [0134], a user with a high “Behind the Scenes” score (personality type) would be heavily weighted by the “Good Food” attribute; para. [0071], match tool uses a user’s profile to distinguish between travel properties that received equal ratings based upon the user’s travel planning answers and travel planning choices); and 
providing the second specific travel planning information to the mobile UE (See Martin, at least para. [0071], match tool presents the recommendations to the user; para. [0096], display tool transmits match results display reflecting the selected and rated travel properties to the user computer). 
Claim 15 is rejected for similar reasons.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of McCartney and further in view of Handler as applied to claim 1  above, and further in view of WO 2017/197208 A1 to Zaman (hereinafter “Zaman”).
The combination of Martin and McCartney and Handler discloses all the limitations of claim 1 discussed above.
Neither Martin nor McCartney nor Handler expressly discloses wherein the transportation means includes a taxi.
However, Zaman discloses techniques for “management of data associated with travel”.  (See Zaman, at least Abstract).  Zaman further discloses that these techniques “can include a seat management subsystem, an itinerary management subsystem, a secure passenger management subsystem, and/or a biometrics management subsystem. A method utilizing such techniques can include seat management, itinerary management, secure passenger management, and biometrics management.”  (See Zaman, at least Abstract).  Zaman further discloses that end-user devices send and receive biometrics data of a user including health-related information of a user to a flight travel management system. (See Zaman, at least para. [0033]).   Zaman further discloses wherein the transportation means includes a taxi (See Zaman, at least para. [0031], itinerary data can include a suggested reservation of a taxi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the travel planning system and method of Martin and the seat selection system and method of McCartney and the subscription travel service of Handler the ability wherein the transportation means includes a taxi as disclosed by Zaman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “maximize travel experience value, provide safeguards, and efficiency.”  (See Zaman, at least para. [0034]).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of McCartney and further in view of Handler as applied to claims 6 and 12  above, and further in view of US 2017/0337287 A1 to Gill (hereinafter “Gill”).
The combination of Martin and McCartney and Handler discloses all the limitations of claims 6 and 12 discussed above.
Martin further discloses wherein the receiving the data identifying the features of the travel itineraries comprises receiving data identifying a characteristic of a travel destination from the first supplier account of the multiple supplier accounts (See Martin, at least para. [0043], travel planning system navigates to one or more travel websites and captures content from the websites and stores the content in the travel planning database; hotel, airline, restaurants, rental car, ground transportation; para. [0065], hotel is identified based on location, i.e., Las Vegas or Seattle), the method further comprising, determining a relevancy score for the data identifying the characteristic of the travel destination (See Martin, at least para. [0065], match tool will assign a higher attribute rating to a travel property located in both a city and a desert (the Las Vegas hotel) than to a travel property located in a city but not a desert (the Seattle hotel); para. [0070], match tool is configured to qualitatively score any of the attribute options, such that the property rating may depend upon how well the property satisfies the attribute; if prospective traveler chooses "horseback riding" as a desired activity, a first travel property that has horses and guides on site might receive a higher attribute rating (e.g., a 100 percent rating) than a second travel property that is equipped to set up a horseback riding activity located an hour's drive from the travel property (e.g., a 75 percent rating). Similarly, the second travel property might receive a higher attribute rating than a third travel property, for which horseback riding is available in the general area but the property is not equipped to set up the activity (e.g., a 50 percent rating).
Neither Martin nor McCartney nor Handler expressly discloses assigning reward data to the first supplier account using at least the relevancy score.
However, Gill discloses a system and method that “augments internet-based social networks for crowdsourcing.”  (See Gill, at least Abstract).  Gill further discloses that requests for information can be crowdsourced and responded to by “at least one responder meeting the required credentials for a given request.”  (See Gill, at least Abstract). Gill further discloses assigning reward data to the first supplier account using at least the relevancy score (See Gill, at least para. [0044], responder performs a task and receives incentives or reward points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the travel planning system and method of Martin and the seat selection system and method of McCartney and the subscription travel service of Handler the ability of assigning reward data to the first supplier account using at least the relevancy score as disclosed by Gill since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “harness the collaborative intelligence of diverse participants”.  (See Gill, at least para. [0007]).  
Claim 13 is rejected for similar reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3684